‘AO 245D_ (Rev. 11/16) Judgment in a Criminal Case for Revocations/Modifications

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF IOWA

 

 

UNITED STATES OF AMERICA JUDGMENT IN A CRIMINAL CASE
Vv.
BRANDI JO KENNEBECK Case Number: CR 09-4038-3-LTS
C1 Revocation of Probation USM Number: 03945-029
HE Revocation of Supervised Release John P. Greer
C1) Modification of Supervision Conditions Defendant's Attorney
THE DEFENDANT:
WB admitted guilt to violation(s) as listed below of the term of supervision.
C1 was found in violation of after denial of guilt.

 

The defendant is adjudicated guilty of these violations:

Violation Number Nature of Violation Violation Ended
la-d Failure to Participate in Substance Abuse Testing 05/21/2020

2a-b Failure to Follow USPO Instructions 05/21/2020

3 Failure to Truthfully Answer Inquiries 05/26/2020

4a-b Use of a Controlled Substance 05/27/2020

The defendant is sentenced as provided in pages 2 through 3___ of this judgment. The sentence is imposed pursuant to the

Sentencing Reform Act of 1984.

(C1 The defendant was not found in violation of and is discharged as to such violation(s).

[1 The Court did not make a finding regarding violation(s)

 

 

It is ordered that the defendant must notify the United States Attorney for this district within 30 days of any change of name, residence, or
mailing address until all fines, restitution, costs, and special assessments imposgt\ by this judgment are fully paid. If ordered to pay
restitution, the defendant must notify the court and United States Attorney of material] ghanges in economic circumstances.

|

j
Leonard T. Strand
Chief United States District Court Judge
Name and Title of Judge Signature of ‘3 ie

2 af 20

 

June 29, 2020 b

Date of Imposition of Judgment Date .

Case 5:09-cr-04038-LTS-KEM Document 273 Filed 06/29/20 Page1of3
AO 245D_ (Rev. 11/16) Judgment in a Criminal Case for Revocations/Modifications

Judgment—Page 2 of 3

 

DEFENDANT: BRANDI JO KENNEBECK
CASE NUMBER: CR 09-4038-3-LTS

0

Om

PROBATION

The defendant’s supervision is continued with the addition of special condition number(s):

IMPRISONMENT

No imprisonment is ordered as part of this modification.

The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of: 11 months.

The court makes the following recommendations to the Federal Bureau of Prisons:

It is recommended that you be designated to a Bureau of Prisons facility in close proximity to your family which is
commensurate with your security and custody classification needs.

The defendant is remanded to the custody of the United States Marshal,

The defendant must surrender to the United States Marshal for this district:

OO a Olam (OJ pm. on
(CD as notified by the United States Marshal.

 

The defendant must surrender for service of sentence at the institution designated by the Federal Bureau of Prisons:
[1 before 2 p.m. on
C1 as notified by the United States Marshal.

 

(1) as notified by the United States Probation or Pretrial Services Office.

RETURN

I have executed this judgment as follows:

Defendant delivered on to

at

with a certified copy of this judgment.

 

 

UNITED STATES MARSHAL

By

 

DEPUTY UNITED STATES MARSHAL

Case 5:09-cr-04038-LTS-KEM Document 273 Filed 06/29/20 Page 2 of 3
‘AO 245D (Rev. 11/16) Judgment in a Criminal Case for Revocations/Modifications
Judgment—Page 3 of

DEFENDANT: BRANDI JO KENNEBECK
CASE NUMBER: CR 09-4038-3-LTS

SUPERVISED RELEASE

a Upon release from imprisonment, No Term of Supervised Release is reimposed.

 

Case 5:09-cr-04038-LTS-KEM Document 273 Filed 06/29/20 Page 3 of 3
